stElection/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a network communications apparatus comprising: a receiver to receive a request to perform a workload, the request including an executable code segment and a request manager communicatively coupled to the receiver, the request manager to selectively permit the executable code segment to discover available resources and to select a resource that satisfies performance requirements of the workload, classified in H04L 67/16.
II. Claims 11-15, drawn to a method comprising: executing a first service discovery agent on a hardware platform, the first service discovery agent to discover and select an available computing service to perform a first task and executing a second service discovery agent on the hardware platform, the second service discovery agent to discover and select an available computing service to perform a second task, classified in H04L 41/046.
III. Claims 16-20, drawn to a system comprising: a transceiver to receive a workload request comprising a service discovery agent; a request manager to permit the service discovery agent to discover and select a computing resource in response to acceptance of the workload request; a load balancer to dispatch the workload request to the selected computing resource; and  Docket No.: AB-0629-US37a computing platform comprising computing resources, the selected computing resource to perform the workload and provide a result for transmission to a client using the transceiver, classified in H04L 67/1036.
IV. Claims 21-22, drawn to a client device comprising: a wireless interface and at least one processor communicatively coupled to the wireless interface, the at least one processor to: cause a workload request to be transmitted using the wireless interface, the workload request comprising a service discovery agent and a task, the service discovery agent to discover and select a resource to execute the task, classified in H04L 67/322.


Inventions I, II, III, and IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the subject matter of the groups do not require specific limitations in each of the group claimed limitation and the subcombinations of the groups has utility by itself or in other combinations.  The subcombination has separate utility such as: group I, service discovery based on performance requirement of the workload; group II, service discovery agents per task; group III, load balancing workload request; group IV, device client transmitting the workload request.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY H TRAN
Primary Examiner
Art Unit 2456


/JIMMY H TRAN/Primary Examiner, Art Unit 2456